Citation Nr: 0936963	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had qualifying Philippine service in World War 
II.  The Veteran died in July 1979.  The Appellant is 
advancing her claim as a daughter of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of VA Regional 
Office. 

In August 2009, the Appellant's motion to advance the case on 
the docket was denied.

Although the record shows that the RO has adjudicated the 
claim as entitlement to dependency and indemnity 
compensation, death pension, and accrued benefits, the RO has 
consistently denied the Appellant's claim because she had no 
entitlement as the "child" of the Veteran.  For this reason, 
the Board has restated the claim as whether the Appellant has 
legal entitlement to VA death benefits, which is reflected on 
the title page of this decision.


FINDINGS OF FACT

1.  The Veteran died in July 1979.

2.  The Appellant was born in October 1950, and she has 
reported that she is married.

3.  The Appellant did not become permanently incapable of 
self- support before attaining the age of eighteen years.

4.  The Appellant filed her claim in July 2007.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits as a child 
of a Veteran have not been met.  38 U.S.C.A. §§ 101, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.403, 3.503 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking VA death benefits as the child of 
the Veteran.  The relevant facts in this case are not in 
dispute.  The Veteran died in July 1979.  The Appellant filed 
the claim in July 2007.  In the application, the Appellant 
stated that she is over the age of 23.  She also listed her 
date of birth as October 1950.  In statements in support of 
her claim, the Appellant reported that she was married in 
1971.  

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under the 
age of eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the Veteran's household or was a 
member at the time of the Veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. §§ 3.57, 3.1000(d)(2).

There is no evidence in the record that the Appellant or any 
person on her behalf filed a claim for VA benefits as a child 
prior to her 18th birthday or within one year of her 18th 
birthday.  There is no evidence and the Appellant does not 
allege that she became permanently incapable of self-support 
before attaining 18 years of age.

Therefore, the Board must conclude that the Appellant is not 
eligible for death pension benefits because she was over 18 
years of age and married at the time she filed her claim in 
July 2007, and did not become permanently incapable of self- 
support before attaining 18 years of age.  Thus, as a matter 
of law she cannot be considered a child for VA purposes under 
38 C.F.R. § 3.57.  The Board may not grant a benefit that the 
Appellant is not eligible to receive under statutory law.  
See Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. 
Brown, 6 Vet.App. 416 (1994).  In other words, Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, the Appellant is not entitled to the benefit; 
and the benefit cannot be awarded, regardless of the 
circumstances.



Based on the foregoing, the Board finds that the Appellant's 
claim of entitlement to VA death benefits is without merit.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The Appellant's claim for entitlement to the Department of 
Veterans Affairs death benefits is denied as a matter of law.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


